April 16, 2004


Mr. William R Allensworth
Allensworth & Porter
620 Congress Ave., Suite 1600
Austin, TX 78701

Mr. Charles Steven Estee
7BN Dallas City Hall
1500 Marilla Street
Dallas, TX 75201
Ms. Retta A. Miller
Jackson & Walker, LLP
901 Main Street, Suite 6000
Dallas, TX 75202


RE:   Case Number:  03-0152
      Court of Appeals Number:
      Trial Court Number:

Style:      CITY OF DALLAS, TEXAS
      v.
      INTERSTATE CONTRACTING CORPORATION

Dear Counsel:

      Today, the Supreme Court of Texas delivered the  enclosed  opinion  in
the above-referenced cause.  See enclosure.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. Stephen R. Miller      |
|   |Mr. Charles R. Fulbruge    |
|   |III, Clerk                 |